The undisputed evidence in this case establishes the corpus delicti. The only question involved was the defendant's participation in the operation of the still and as to his possession thereof. The incriminating circumstances disclosed by the evidence were entirely too numerous to entitle the accused to the affirmative charge. There is no merit whatever in appellant's insistence in this connection. A clear-cut issue of fact was presented for the determination of the jury, and this evidence in our opinion was ample to support the verdict of the jury and to sustain the judgment of conviction pronounced and entered.
The trial proceeded throughout without reversible error. No ruling of the court was erroneously injurious to the substantial rights of the defendant. It would serve no good purpose to here recite in detail the evidence in this case. The exceptions reserved to the several rulings of the court upon the admission of evidence are so clearly without merit, the points of decision involved need no discussion. Nothing but the simplest propositions of law are involved, and similar points have been so many times discussed and decided by *Page 635 
the appellate courts of this state, we shall refrain from so doing here.
The record is in all things regular. No reversible error appearing upon the trial of this case, it is ordered that the judgment of conviction appealed from will stand affirmed.
Affirmed.